Citation Nr: 1525659	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1974, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

Although the RO adjudicated the issue as a claim to reopen a claim for entitlement to service connection for PTSD, the Board considers the claim as characterized above to be more accurate.  With his petition to reopen his claim for service connection for PTSD in March 2011, the Veteran also initiated claims for service connection for depression, an anxiety disorder, and a rubbing alcohol overdose due to alcoholism, to include as secondary to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claims.  A review of the documents in the electronic files reveals a copy of the hearing transcript and VA treatment notes that are relevant to the claims.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a psychiatric disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied the Veteran's claim of service connection for PTSD.

2.  The Veteran was notified of the February 2003 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination. 

3.  The evidence received since the February 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2014). 

2.  The evidence received subsequent to the February 2003 rating decision is new and material, and a claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of service connection for PTSD was considered and denied by the RO in a rating decision dated in February 2003 on the basis that the Veteran did not have a PTSD diagnosis.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

In March 2011, the Veteran requested that his claim of service connection for PTSD be reopened.  In addition, he submitted claims for service connection for depression, an anxiety disorder, and a rubbing alcohol overdose due to alcoholism, to include as secondary to PTSD.  As noted above, the Board has recharacterized the underlying issue as entitlement to service connection for a psychiatric disorder, to include PTSD.

The evidence of record at that time of the rating decision in February 2003 included the Veteran's service treatment records, service personnel records, a stressor statement and photographs submitted by the Veteran, and a copy of an Army Commendation citation.  In that decision, the RO found that there was no evidence of treatment for, complaints of, or a diagnosis of PTSD while on active duty.  In addition, the RO noted that there was no medical evidence that the Veteran had a PTSD diagnosis and indicated that the Veteran stated that he had not received any treatment for PTSD.  The RO also determined that the Veteran had provided insufficient evidence to corroborate his claimed stressors.

The evidence associated with the claims file subsequent to the February 2003 rating decision includes various statements from the Veteran, VA treatment notes, a May 2011 VA examination report, and testimony from the September 2014 hearing.  The majority of this evidence is new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the new evidence includes various VA treatment notes that list diagnoses of PTSD, anxiety, and depression.  In addition, the May 2011 VA examiner diagnosed the Veteran with a depressive disorder, not otherwise specified.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a psychiatric disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened.


REMAND

Remand is necessary for outstanding treatment records and for a VA medical opinion.  

With respect to the outstanding treatment records, the Board notes that the most recent VA treatment notes associated with the claims file are dated in 2012.  In the May 2011 VA examination report, the examiner noted that the Veteran was treated for anxiety and depression in VA outpatient clinics from 2007 to 2010; however, the VA treatment records associated with the paper claims file are dated from May 2004 to January 2008 and the VA treatment records associated with the electronic claims file are dated from March 2010 to March 2012.  Therefore, it appears that pertinent VA treatment records dated from January 2008 to March 2010 and on and after March 2012 have not been associated with the record.

Further, the Board finds that a remand is required regarding the psychiatric disorder claim for a clarifying examination and opinion.  As discussed above, the May 2011 VA examiner diagnosed a depressive disorder.  She opined that his depression "did not appear to be related to [his] military service."  However, she did not provide a rationale for her opinion.  In addition, she related that the Veteran was "not diagnosed with PTSD because, based on his report, he does not meet [the] criteria for exposure to a criterion A stressor (he did not respond with fear, helplessness, or horror)."  However, during the September 2014 hearing, the Veteran stated that, during his Vietnam service, his base was attacked by artillery approximately five to six days a week, he feared an imminent attack, and he feared for his life.  See hearing transcript, pp. 11, 13.  

During the September 2014 hearing, the Veteran and his representative essentially contended that the Veteran's hypertension preexisted his active duty service.  They noted that the Veteran's blood pressure of 134/80 recorded on his May 1969 enlistment examination report was pre-hypertensive and that he developed hypertension as a result of stress during service that manifested as PTSD after service.  No VA examiner has yet addressed the Veteran's claim of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, including all records dated from January 2008 through March 2010 and on and after March 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the foregoing development, afford the Veteran a VA psychiatric examination to determine the presence and etiology of any diagnosed psychiatric disorders, including PTSD, depression, and/or anxiety.  The examiner should perform any and all studies, psychological tests, and evaluations deemed necessary.  The examiner must take a full history from the Veteran regarding his in-service stressors and his post-service symptoms.  The examiner should also review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  

This review should include Veteran's lay assertions as to service and his current symptoms.  The Veteran has contended that he developed PTSD as a result of his experiences while serving in Vietnam and Thailand.  Specifically, he has alleged that he was stationed at Bearcat, a Thai duty post, on a three day alert; he was a passenger in a truck that was targeted by a grenade; he had guard duty on the perimeter at Phu Loi; he was shot at while flying in a Cobra attack helicopter; the Phu Loi base was attacked with artillery five or six days per week and was infiltrated by three Vietnamese soldiers who blew up generators on the base; and he feared the possibility of nuclear war during his service in Germany.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the examiner deems the PTSD diagnosis appropriate, he or she should then comment upon the link between the current symptomatology and any verified in-service stressor or a fear of hostile military or terrorist activity as indicated by various statements and testimony at the 2014 Board hearing.

Regardless of whether the examiner determines that the Veteran has a PTSD diagnosis, he or she should state whether the Veteran has a diagnosis for any other psychiatric disorder, including a depressive disorder and an anxiety disorder.  If there is no depressive disorder, the examiner must provide comment upon the prior diagnosis of record.  If so, the examiner must provide an opinion regarding whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  

In providing all opinions, the examiner must address the following:  1) a June 2007 VA treatment record in which the Veteran reported stressors; 2) an August 2007 stressor statement; 3) a November 2007 VA treatment record in which the Veteran reported stressors; 4) an April 2011 stressor statement; and 5) the May 2011 VA examination report.  

3.  After all records are associated with the claims file, afford the Veteran a VA hypertension examination to determine the presence and etiology of any hypertension.  The examiner must perform any and all studies, tests, and evaluations deemed necessary.  The examiner must also review all pertinent records associated with the claims file; including the Veteran's post-service medical records, lay statements and assertions, and the October 2012 VA examination report.  An explanation for all opinions expressed must be provided.


The examiner must provide the following opinions: 

(1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or was caused by military service?

(2) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by any diagnosed PTSD or any other psychiatric disorder?

The examiner must also comment on the Veteran's assertion that he was prehypertensive prior to service.  The examiner must specifically address the Veteran's credible lay statements, the medical evidence of record, and any medical principles used in providing the above-noted opinions.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


